Citation Nr: 0305664	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-21 423	)	DATE
	)
	)

On appeal from the
 Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for cardiovascular 
disease.

3.  Entitlement to service connection for liver disease.

4.  Entitlement to service connection for a shoulder 
disability.
   
(The issue of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) will be the subject of a 
later decision).


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner


INTRODUCTION

The veteran had active naval service from February to April 
1957, and from February 1958 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO) 
which, inter alia, denied service connection for post-
traumatic stress disorder (PTSD), a back disability, 
cardiovascular disease, COPD, liver disease, and shoulder 
pain.  The veteran duly perfected an appeal with respect to 
each of these issues.  

Thereafter, in an August 2001 decision, the RO granted 
service connection for PTSD and assigned an initial 50 
percent rating, effective November 30, 1999.  The Board finds 
that the grant of service connection for PTSD constitutes a 
full award of the benefit sought on appeal with respect to 
that issue.  As there is no jurisdiction- conferring notice 
of disagreement as to the down-stream elements of effective 
date or compensation level, those issues are not currently in 
appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).

The Board notes that the issues on appeal also originally 
included entitlement to service connection for 
hyperlipidemia.  However, in an October 2002 statement, the 
veteran withdrew his appeal of that issue.  Accordingly, the 
Board finds that the issue of service connection for 
hyperlipidemia is no longer within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is 
without the authority to proceed on an issue if the veteran 
indicates that consideration of that issue should cease); see 
also 38 C.F.R. § 20.204 (2002).  Thus, the issues now before 
the Board are as set forth on the cover page of this 
decision.

The Board is undertaking additional development on the issue 
of entitlement to service connection for COPD, pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  When it is complete, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
notice to the veteran and his representative and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims, his evidentiary 
reporting responsibilities, and of the action to be taken by 
VA.

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matters addressed in this decision.

3.  The most probative evidence of record indicates that the 
veteran's current low back disability is not causally related 
to his active service or any incident therein.  

4.  Cardiovascular disease and liver disease were not shown 
in service and no probative evidence demonstrating present 
cardiovascular disease or liver disease has been submitted.

5.  A left shoulder disability was not shown in service and 
the most probative evidence of record shows that the 
veteran's current left shoulder disability is not causally 
related to his active service or any incident therein.  


CONCLUSION OF LAW

A low back disability, cardiovascular disease, liver disease, 
and a shoulder disability were not incurred in or aggravated 
by service, nor may any such disability be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the evidence of record 
and the evidence needed to substantiate his claims in an 
April 2001 letter.  This letter also advised the veteran of 
VA's duties under the VCAA, as well as his responsibility to 
submit or identify evidence.  Thus, the Board finds that VA 
has satisfied its duties to notify the veteran under the 
VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In 
this case, the veteran's service department medical records 
are on file, as are all available post-service clinical 
records specifically identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  

Here, the Board notes that the record shows that the veteran 
was awarded benefits from the Social Security Administration 
(SSA) in July 1996, based on a left upper extremity 
disability and COPD.  The RO did not attempt to obtain the 
medical records used by SSA in reaching its determination.  
As set forth above, the Board has deferred a decision on the 
issue of service connection for COPD, pending receipt of 
these records.  See Quartuccio, supra (noting that the 
possibility that the SSA records could contain relevant 
evidence, including medical opinions as to the etiology of a 
claimant's disability, could not be foreclosed absent a 
review of those records).  

However, the Board finds that delaying a decision on the 
issues of service connection for cardiovascular disease, 
liver disease, a low back disability, and a shoulder 
disability is not necessary.  First, the July 1996 SSA 
decision pertains only to the veteran's COPD and left upper 
extremity disability.  It makes no reference to 
cardiovascular disease, liver disease, or a low back 
disability.  Thus, medical records used by SSA in its 
decision are obviously not relevant to a decision on these 
issues.  Regarding the issue of service connection for a left 
shoulder disability, the SSA decision clearly indicates that 
the veteran's left upper extremity disability stemmed from a 
September 1994 injury.  The veteran does not contend 
otherwise.  Thus, medical records from SSA would be of no 
benefit in establishing that any current shoulder condition 
is causally related to his active service.  Therefore, the 
Board finds that there is no further duty to assist in 
obtaining medical records, including from SSA.  38 U.S.C.A. § 
5103A(b), (c) (West 2002).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2002).  The requirements set forth in paragraph 
(C) could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.

In this case, the RO has obtained a VA medical opinion 
regarding the etiology of the veteran's back disability.  
However, the Board finds that it is not necessary to obtain a 
VA medical examination or opinion with respect to the 
remaining issues of service connection for cardiovascular 
disease, liver disease, and a shoulder disability.  First, 
the record contains no competent evidence that the veteran 
currently has cardiovascular disease or liver disease.  
Moreover, the record contains no indication whatsoever, nor 
does the veteran contend, that cardiovascular disease or 
liver disease was present in service or within the first 
post-service year.  With respect to the issue of service 
connection for left shoulder pain, the record does contain 
evidence that the veteran currently has a disability of the 
left upper extremity.  However, the evidence also shows that 
this disability was incurred in September 1994 and is 
unrelated to the veteran's military service.  Again, the 
service medical records contain no indication of a left 
shoulder injury or disability, nor has the veteran contended 
that he sustained a left shoulder disability in service.  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," such as 
cardiovascular disease, liver disease, or a shoulder 
disability or injury, it is not necessary to obtain a VA 
medical opinion regarding these issues.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  In 
other words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of 
cardiovascular disease, liver disease, or a left shoulder 
disability in service.  See Comments preceding Duty to Assist 
Regulations, 66 Fed. Reg. 45,626 (2001) (as to medical 
opinion evidence, for instance, a doctor cannot link a 
current condition to an injury or disease in service unless 
that injury or disease is shown to have existed).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of cardiovascular disease, COPD, liver 
disease, or shoulder pain.  

In November 1959, he was hospitalized for treatment of 
pneumonia.  At that time, a chest X-ray showed a sparse 
mottled infiltrate in the region of the left lung base, 
extending along the left cardiac border.  The veteran was 
treated, released from the hospital, and subsequent chest X-
rays were negative.  

In March 1962, the veteran sought treatment after he was 
reportedly struck in the abdomen by a car.  On examination, 
there were no bruises or discoloration.  It was noted that 
the veteran was obviously intoxicated.  He was hospitalized 
for observation.  The impressions were trauma to abdomen by 
history, and drunkenness.  No complaints of low back symptoms 
were noted.  

In April 1962, the veteran sought treatment after he 
developed a sudden onset of pain and an inability to walk 
after he was thrown on deck while "wrestling."  The veteran 
reported a history of a previous hospitalization for low back 
syndrome, which was relieved by the use of a back brace.  On 
physical examination, there was pain on flexion and extension 
of the back, with paraspinal spasm.  X-ray examination showed 
no deformity of the spine.  The diagnosis was acute sprain of 
the lumbosacral joint and the veteran was discharged to light 
duty for one week.  

The remaining service medical records are negative for 
notations of a low back disability or symptoms.  At his March 
1966 naval discharge medical examination, the veteran's 
heart, lungs and chest, upper extremities, spine, and 
musculoskeletal system were normal.  The veteran's blood 
pressure was 110/60, laboratory findings were negative, and a 
chest X-ray was also normal.

In April 1987, the veteran submitted an application for VA 
compensation benefits, on which he claimed that he had "both 
physical and psychological problems which are service-
connected."  However, his application is silent for specific 
mention of a back disability, cardiovascular disease, COPD, 
liver disease, or shoulder pain.

In a June 1987 rating decision, the RO noted that the veteran 
had been discharged from service as a result of a personality 
disorder, a condition for which VA compensation was not 
payable.  The RO noted that the veteran had not specifically 
claimed any other disability.  

The veteran appealed the RO determination, claiming that he 
was unable to hold a job due to a psychiatric disability.  
His communications with the RO regarding his appeal are 
negative for notations of a back disability, cardiovascular 
disease, COPD, liver disease, or shoulder pain.  In a May 
1989 decision, the Board denied service connection for an 
acquired psychiatric disorder, as well as a personality 
disorder.  

In November 1999, the veteran filed another application for 
VA compensation benefits, claiming entitlement to service 
connection for, inter alia, a back disability, cardiovascular 
disease, COPD, liver disease, or shoulder pain.  

In support of his claim, the veteran submitted a copy of a 
July 1996 decision of an Administrative Law Judge (ALJ) of 
the Social Security Administration.  In the decision, it was 
noted that the veteran had testified at a hearing in support 
of his claim that he been involved in a fight in September 
1994, in which he had injured his left shoulder.  Since that 
time, he testified that he had experienced left shoulder and 
bicep pain.  The veteran also testified as to symptoms of 
shortness of breath.  The ALJ noted that the medical evidence 
was "very limited" but included an April 1995 examination 
report in which the veteran reported that his left shoulder 
difficulties had begun in September 1994 during a fall to the 
ground.  The examiner noted that the veteran's impairments 
included radicular pain in the left upper extremity.  A 
fractured thoracic vertebrae and/or a herniated disc with 
nerve root compression was suspected.  The other diagnoses 
included chronic alcoholism.  The ALJ concluded that the 
veteran was disabled within the meaning of the Social 
Security Act since September 1, 1994, due to a severe 
musculoskeletal impairment of residuals from injury to the 
left upper extremity and COPD.

In pertinent part, private clinical records, dated from 
August 1997 to August 1999, show notations of alcoholism, 
tobacco abuse, and COPD.  In December 1997, the veteran 
reported a history of alcoholism, COPD, chronic tobacco 
addiction, possible chronic liver disease, and chronic back 
pain.  He indicated that his chronic low back pain stemmed 
from multiple traumas to the back which he sustained while 
working as a plumber.  The initial diagnoses included 
alcoholism, possible alcoholic liver disease, and chest pain 
- differential diagnosis angina versus gastritis.  
Subsequently a urinalysis was performed which was grossly 
normal.  Subsequent examination revealed no findings of liver 
disease.  In February and July 1999, CT scans of the abdomen 
showed that there were no abnormalities of the liver.  
Subsequent records are likewise negative for a cardiovascular 
disorder.

During a December 1999 psychiatric evaluation, the veteran 
reported that he had arthritic back problems.  He indicated 
that he had sustained a back injury in an automobile accident 
in Greece and that he had had a fight aboard ship, causing an 
additional back injury.  The veteran indicated that these 
injuries occurred in the early 1960's.  The veteran also 
reported that he had had another back injury in 1967 in an 
automobile accident.  The examiner noted that the veteran 
"probably may qualify" for VA benefits "because if he was 
hurt in Greece in the service, there should be records."  

In September 2001, the veteran underwent VA medical 
examination at which he reported that he injured his back in 
service in a fight.  He also indicated that in 1967, 
following his separation from service, he was involved in an 
automobile accident.  The veteran reported current symptoms 
of a stiff back with some aching.  He denied receiving any 
medical care for his back.  X-ray examination of the back 
revealed some mild degenerative changes.  The diagnosis was 
chronic lumbar strain with mild degenerative changes and 
spurring.  The examiner indicated that he did not believe 
that the veteran's current low back disability was due to his 
active service.  In that regard, the examiner noted that in 
the 30 years since the veteran's separation from service, 
there was no evidence of arthritis.  He also noted that any 
findings of peripheral neuropathy were consistent with the 
veteran's longstanding alcohol abuse, rather than any back 
injury.  

In October 2002, the veteran testified at a Board hearing at 
the RO.  He gave no testimony regarding the issues of service 
connection for cardiovascular disease, COPD, liver disease, 
or shoulder pain.  With respect to his claim of entitlement 
to a back disability, the veteran testified that in March 
1962, he had been struck by an automobile in service, causing 
a back injury.  Approximately two months later, he indicated 
that he "got in a little scuffle," in which he sustained an 
additional back injury.  Transcript p. 2-3.  Shortly after 
his discharge from service, the veteran indicated that he was 
involved in another automobile accident in which he back was 
reinjured.  He indicated that he was treated by a private 
physician following this accident, but that records from this 
physician were not available.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty, but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis and 
cardiovascular-renal disease, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

Low back disability

The veteran claims that his current low back disability had 
its inception in service as a result of injuries he sustained 
therein.  In that regard, his service medical records confirm 
that he was treated for acute low back strain in April 1962.  
However, the remaining service medical records are negative 
for complaints of low back symptoms or findings of a low back 
disability.  In fact, at his March 1966 naval discharge 
medical examination, the veteran's spine and musculoskeletal 
system were determined to be normal.  

Likewise, the post-service medical evidence is negative for 
findings of a low back disability for decades after service.  
It is also noted that the veteran's April 1987 application 
for VA compensation benefits is conspicuously silent for any 
mention of a low back disability, as is the July 1996 SSA 
decision, and the private medical records dated from August 
1997 to August 1999.  

Based on the evidence set forth above, clearly it cannot be 
concluded that the veteran's in-service low back strain was 
chronic in nature.  While the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  The record in this case discloses a span of more 
than three decades without any clinical evidence to support 
the veteran's current claim of a continuity of low back 
symptoms.  Likewise, there is no objective evidence to 
support the veteran's claim of continuous low back symptoms 
since service.  In fact, the objective evidence set forth 
above contradicts his assertions in that regard.  The record 
lacks any recorded history of continuity of low back symptoms 
since service.

In view of the foregoing, the Board finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence in service and after service is clearly 
more probative than the remote assertions of the veteran.  To 
summarize, the fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
recent contention that the veteran experienced continuous low 
back symptoms since the in-service acute low back strain is 
persuasive evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

Although the record shows that the in-service low back injury 
was not chronic in nature, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In this case, the evidence supporting the veteran's claim of 
a causal relationship between his current low back disability 
and the in-service injury consists largely of his own 
opinion.  However, the Board finds this evidence warrants 
little probative weight as there is no indication of record 
to indicate that he has any specialized education, training, 
or experience on which to base his medical conclusions.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
Board notes that the veteran is an interested party in this 
matter, adding further doubt to the probative value of his 
opinion.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

The Board has also considered the December 1999 private 
psychiatric evaluation report which notes that the veteran 
may qualify for VA benefits if he was hurt in service, but 
finds that this record is likewise entitled to little 
probative weight.  This opinion is clearly speculative.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (generally holding that medical 
opinions which are speculative, general or inconclusive in 
nature or which are not factually supported will not sustain 
a claim).  Additionally, the medical professional was a 
psychiatrist; there is no indication that he has specialized 
knowledge in the field of orthopedics.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  Finally, and most 
importantly, the physician, by his own admission, did not 
have access to the veteran's service medical records.  

On the other hand, the evidence which weighs against his 
claim consists of the September 2001 VA medical examination 
in which the examiner concluded that the veteran's current 
low back disability was not related to his active service, or 
any incident therein.  The Board assigns great probative 
weight to this medical opinion as the opinion is shown to 
have been based on an examination of the veteran, as well as, 
a thorough review of his medical records, including his 
service medical records.  The record contains no conflicting 
medical opinion, which is based on a similar review of the 
objective facts in this case.  After carefully reviewing the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a low 
back disability.  

Cardiovascular disease and liver disease

In this case, the veteran's service medical records are 
devoid of symptoms, clinical findings, or any diagnosis of a 
cardiovascular disease or liver disease.  In fact, at his 
March 1966 naval discharge medical examination, the veteran's 
heart was normal, his blood pressure was 110/60, laboratory 
findings were negative, and a chest X-ray was normal.

Likewise, the post-service record contains no probative 
evidence of the clinical presence of cardiovascular disease 
or liver disease.  While a private December 1997 clinical 
record notes that the veteran reported chest pain, which was 
thought to be due to either angina or gastritis, subsequent 
records are negative for cardiovascular disease.  Likewise, 
although the same December 1997 private clinical record notes 
possible alcoholic liver disease, subsequent testing showed 
no indication of liver disease.  In any event, the Board 
observes that compensation is not payable for disability due 
to the veteran's own willful misconduct or abuse of alcohol 
or drugs.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2002); VA 
O.G.C. Prec. Op. No. 7-99 (June 9, 1999) (published in 64 
Fed. Reg. 52,375 (1999).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. Court 
of Appeals for Veterans Claims (the Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has (or has 
ever had) either cardiovascular disease or liver disease.  As 
noted, Congress has specifically limited entitlement for 
service-connected disease or injury to cases resulting in 
disability.  See 38 U.S.C. §§ 1110, 1131.  Since there is no 
medical evidence of current existence of either condition, 
service connection for cardiovascular disease and liver 
disease is not warranted.  Brammer, 3 Vet. App. at 225.

Shoulder disability

As set forth above, the veteran's service medical records are 
entirely negative for notations of a shoulder disability, 
injury or symptoms.  At his March 1966 naval discharge 
medical examination, the veteran's upper extremities and 
musculoskeletal system were normal.  

While the post-service medical record contains notations of a 
current left shoulder disability, it is consistently and 
clearly attributed to a September 1994 injury.  The veteran 
does not contend otherwise.  In fact, the veteran has 
submitted no contentions whatsoever regarding his claim of 
service connection for a shoulder disability.  Thus, the 
basis of his claim is unclear.  

Based on the evidence of record, which contains no indication 
of a shoulder injury in service and indicates that the only 
current shoulder disability was incurred in September 1994, 
decades after his separation from service, the Board must 
conclude that service connection for a shoulder disability is 
not warranted.  As noted, service connection may be granted 
for a disability which results from injury or disease 
contracted in the line of duty.  Absent any indication, 
objective or subjective, that the veteran has a shoulder 
disability which was incurred in service, there is simply no 
legal basis on which to base an award of service connection.  
38 U.S.C.A. §§ 1110, 1131.




ORDER

Entitlement to service connection for a low back disability, 
cardiovascular disease, liver disease, and a shoulder 
disability is denied.



____________________________________________
	T. L. Douglas
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

